This appeal brings up for review a judgment of the Supreme Court, directing the issuance of a peremptory writ of mandamus, compelling the granting by the municipal authorities of the city of Orange of a permit to the respondent, Robert Realty Company, authorizing it to erect three apartment houses upon a plot of land owned by it within the municipal limits. The sole ground upon which the appeal is rested is that the zoning ordinance of the city prohibits the erection of apartment houses on the respondent's plot, and that such ordinance is a valid exercise of the police power. The argument in support of the appellants' contention is identical with that which was submitted on their behalf in the case of Oxford Construction Co. v. City ofOrange et al., ante, p. 355, wherein the same question was presented.
For the reasons stated in the cited case the judgment under review will be affirmed.
We deem it proper to point out that the judgment now before us was rendered some nine months prior to the adoption by the people of our state of the amendment to our constitution, which declares that zoning ordinances similar to that involved in the present case shall hereafter, when legally adopted, be deemed to be within the police power of the state, and that, consequently, its validity is not affected by the subsequent change in our fundamental law.
For affirmance — THE CHIEF JUSTICE, TRENCHARD, KALISCH, KATZENBACH, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 10.
For reversal — None. *Page 713